TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00623-CV





Oryx Energy Company, Appellant


v.


Bank One, Texas, National Association, Trustee of the G. R. White Trust;

Bank One, Texas, National Association, Trustee of the Joy Lina White Trust;

Ronny D. Alexander; Robin Gay Alexander; Roy L. Cox; Linda Cox Glosson;

Emma R. Cox; Kelly Hoffman; Joe W. McDonald; John E. Reed; CCF, Inc.;

and Scurlock Permian Corporation, Appellees





FROM THE DISTRICT COURT OF CONCHO COUNTY, 198TH JUDICIAL DISTRICT

NO. 3214-A, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING





PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:   May 31, 1995	
Do Not Publish